NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT


PARTNERS IMAGING HOLDINGS,                 )
LLC,                                       )
          Petitioner,                      )
                                           )
v.                                         )      Case No. 2D19-1620
                                           )
GRIFFIN DEVELOPMENT, LLC, and              )
PARTNERS IMAGING CENTER OF                 )
EAST SARASOTA, LLC,                        )
                                           )
               Respondents.                )
                                           )

Opinion filed October 18, 2019.

Petition for Writ of Certiorari to the
Circuit Court for Sarasota County;
Maria Ruhl, Judge.

Heather A. DeGrave and Stuart Jay Levine
of Walters Levine Lozano & DeGrave,
Tampa, for Petitioner.

David A. Wallace and Amanda R. Kison
of Bentley & Bruning, P.A., Sarasota,
for Respondent Griffin Development, LLC.

No appearance for remaining Respondent.


PER CURIAM.


               Denied.
SILBERMAN, MORRIS, and SMITH, JJ., Concur.




                                   -2-